Christianson, Cb. J.
(concurring). Tbe contention of tbe appellant is: (1 )That its motion for a directed verdict should have been granted; (2) that tbe court erred in its instructions; and (3) that tbe verdict is excessive.
In my opinion tbe questions of negligence, contributory negligence, *467and proximate cause were for, and properly submitted to, tbe jury. I find no prejudicial error in tbe instructions; and I do not believe tbat tbe verdict can be said to be excessive as a matter of law. Hence, I concur in an affirmance.